DETAILED ACTION
Election/Restrictions
Claims 6 & 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 7, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on December 9, 2020 & November 1, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., [US 9,980,566].  Chen teaches of a slide rail assembly (fig. 1), comprising: 5a first rail (20); a second rail (22) longitudinally displaceable with respect to the first rail, wherein the second rail includes a first wall, a second wall, and a longitudinal wall connected between the first wall and the second wall of the second rail (all shown in fig. 3); a first component (42) movably disposed on the second rail; and a first operation member (54) movably disposed on the second rail, wherein the first  by the contact surfaces at play relative to (42)); 25wherein the first section of the first driving portion and the longitudinal wall of the second rail support each other to maintain the second section of the first driving portion at the second transverse height (fig. 9); wherein when the first operation member is operated, the second section of 30the first driving portion is brought into contact with a first corresponding portion (46) of the first component in order for the first operation member to drive the first component.  As to Claim 8, the slide rail assembly further comprising a third rail (26), wherein the first rail is movably mounted between the third rail and the second rail.  As to claims 10 & 17, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 

Allowable Subject Matter
Claims 2-5, 7, 9, 11-16 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various slide rail assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 11, 2022

/James O Hansen/Primary Examiner, Art Unit 3637